Exhibit 10.5

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT, dated as of May 29, 2014, is entered into by
and between UNITED DEVELOPMENT FUNDING IV, a Maryland real estate investment
trust (the “Trust”), and UMTH GENERAL SERVICES, L.P., a Delaware limited
partnership (the “Advisor”).

 

WHEREAS, the Trust may, from time to time, grant to the Advisor awards under the
United Development Funding, IV Advisor Equity Plan, as adopted on May 29, 2014
(the “Advisor Equity Plan”), consisting of, or based upon, common shares of
beneficial interest of the Trust (the “Common Shares”), par value $0.01 per
share (the “Advisor Plan Shares”); and

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties to this Agreement hereby agree as
follows:

 

Section 1.          Certain Definitions.

 

In addition to the terms defined elsewhere in this Agreement, the following
terms, as used herein, shall have the following meanings:

 

“Affiliate” of any Person means any other Person that directly, or indirectly
through one or more intermediaries, controls, or is controlled by, or is under
common control with, such Person. The term “control” (including the terms
“controlled by” and “under common control with”) as used with respect to any
Person means the possession, directly or indirectly through one or more
intermediaries, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
by contract or otherwise.

 

“Agreement” means this Registration Rights Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to this Registration Rights Agreement as the same may
be in effect at the time such reference becomes operative.

 

“Business Day” means any day other than Saturday, Sunday or a day on which
commercial banks in New York, New York are directed or permitted to be closed.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Holder” means (i) the Advisor as holder of record of Registrable Common Shares,
and (ii) any direct or indirect transferee of such Registrable Common Shares
from the Advisor. For purposes of this Agreement, the Trust may deem and treat
the registered holder of Registrable Common Shares as the Holder and absolute
owner thereof, and the Trust shall not be affected by any notice to the
contrary.

 

 

 

  

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, incorporated organization, association,
corporation, institution, public benefit corporation, government (whether
federal, state, county, city, municipal or otherwise, including, without
limitation, any instrumentality, division, agency, body or department thereof)
or any other entity.

 

“Prospectus” means the prospectus or prospectuses included in any Registration
Statement (including without limitation, any prospectus subject to completion
and a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A promulgated under the Securities Act and any term sheet filed pursuant
to Rule 434 under the Securities Act), as amended or supplemented by any
prospectus supplement with respect to the terms of the offering of any portion
of the Registrable Common Shares covered by such Registration Statement and by
all other amendments and supplements to the prospectus, including post-effective
amendments and all material incorporated by reference or deemed to be
incorporated by reference in such prospectus or prospectuses.

 

“Registrable Common Shares” means the Advisor Plan Sharesupon original issuance
thereof and at all times subsequent thereto, including upon the transfer thereof
by the original Holder or any subsequent Holder and any securities issued in
respect of such securities by reason of or in connection with any exchange for
or replacement of such securities or any stock dividend, stock distribution,
stock split, purchase in any rights offering or in connection with any
combination of shares, recapitalization, merger or consolidation, or any other
equity securities issued pursuant to any other pro rata distribution with
respect to the Common Shares, until, in the case of any such securities, the
earliest to occur of (i) the date on which a Registration Statement relating to
it has been declared effective by the SEC and such Registrable Common Share has
been disposed of in accordance with such Registration Statement or (ii) the date
on which either it is distributed to the public or is saleable, in each case
pursuant to Rule 144 promulgated by the SEC under the Securities Act.

 

“Registration Statement” means any registration statement of the Trust filed
with the SEC under the Securities Act which covers any of the Registrable Common
Shares pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such Registration Statement, including
post-effective amendments, all exhibits and all materials incorporated by
reference or deemed to be incorporated by reference in such Registration
Statement.

 

“Rule 415” means Rule 415 promulgated by the SEC under the Securities Act, as
such rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC as a replacement thereto having substantially the
same effect as such rule.

 

“SEC” means the Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“underwritten registration or underwritten offering” means a registration in
which securities of the Trust are sold to underwriters for reoffering to the
public.

 



2

 

 

Section 2.          Demand Registrations.

 

(a)         Right to Request Registration. From and after the date hereof, any
Holder or Holders (“Initiating Holders”) may request registration under the
Securities Act of all or part of the Registrable Common Shares (“Demand
Registration”) at any time and from time to time. Within ten (10) Business Days
after receipt of any such request for Demand Registration, the Trust shall give
written notice of such request to all other Holders of Registrable Common
Shares, if any, and shall, subject to the provisions of Section 2(c) hereof,
include in such registration all such Registrable Common Shares with respect to
which the Trust has received written requests for inclusion therein within
twenty (20) Business Days after delivery of the Trust’s notice.

 

(b)         Priority on Demand Registrations. If the managing underwriters of a
requested Demand Registration advise the Trust in writing that in their opinion
the shares of Registrable Common Shares proposed to be included in any such
registration exceeds the number of securities that can be sold in such offering
and/or that the number of shares of Registrable Common Shares proposed to be
included in any such registration would materially adversely affect the price
per share of the Trust’s equity securities to be sold in such offering, the
Trust shall include in such registration only the number of shares of
Registrable Common Shares that, in the opinion of such managing underwriters,
can be sold. If the number of shares that can be sold is less than the number of
shares of Registrable Common Shares proposed to be registered, the Trust shall
allocate the amount of Registrable Common Shares to be so sold among the Holders
pro rata on the basis of Registrable Common Shares offered for such registration
by each Holder electing to participate in such registration. If the number of
shares that can be sold, as determined by the managing underwriters, exceeds the
number of shares of Registrable Common Shares proposed to be sold, such excess
shall be allocated pro rata among the other holders of Common Shares, if any,
desiring to participate in such registration based on the amount of such Common
Shares initially requested to be registered by such holders or as such holders
may otherwise agree.

 

(c)         Restrictions on Demand Registrations. The Trust shall not be
obligated to effect any Demand Registration within six (6) months after the
effective date of a previous Demand Registration or a previous registration
under which the Initiating Holders had piggyback rights pursuant to Section 3
hereof wherein the Initiating Holders were permitted to register, and sold, at
least 50% of the shares of Registrable Common Shares requested to be included
therein. The Trust may (i) postpone for up to ninety (90) days the filing or the
effectiveness of a Registration Statement for a Demand Registration if, based on
the good faith judgment of the Trust’s Board of Trustees, such postponement or
withdrawal is necessary in order to avoid premature disclosure of a matter the
Trust’s Board of Trustees has determined would not be in the best interest of
the Trust to be disclosed at such time or (ii) postpone the filing of a Demand
Registration in the event the Trust shall be required to prepare audited
financial statements as of a date other than its fiscal year end (unless the
Holders requesting such registration agree to pay the expenses of such an
audit); provided, however, that in no event shall the Trust withdraw a
Registration Statement under clause (i) after such Registration Statement has
been declared effective; and provided, further, however, that in any of the
events described in clause (i) or (ii) above, the Initiating Holders requesting
such Demand Registration shall be entitled to withdraw such request and such
request shall not constitute a Demand Registration hereunder. The Trust shall
provide written notice to the Initiating Holders requesting such Demand
Registration of (x) any postponement or withdrawal of the filing or
effectiveness of a Registration Statement pursuant to this Section 2(c), (y) the
Trust’s decision to file or seek effectiveness of such Registration Statement
following such withdrawal or postponement and (z) the effectiveness of such
Registration Statement.

 



3

 

 

(d)         Selection of Underwriters. If any Registrable Common Share covered
by a Demand Registration hereof is to be sold in an underwritten offering, the
Initiating Holders shall have the right to select the managing underwriter(s) to
administer the offering subject to the approval of the Trust, which approval
shall not be unreasonably withheld.

 

(e)         Effective Period of Demand Registrations. After any Demand
Registration filed pursuant to this Agreement has become effective, the Trust
shall use its best efforts to keep such Demand Registration effective for a
period equal to one hundred and eighty (180) days from the date on which the SEC
declares such Demand Registration effective (or if such Demand Registration is
not effective during any period within such one hundred and eighty (180) days,
such 180-day period shall be extended by the number of days during such period
when such Demand Registration is not effective), or such shorter period that
shall terminate when all of the Registrable Common Shares covered by such Demand
Registration has been sold pursuant to such Demand Registration. If the Trust
shall withdraw or reduce the number of shares of Registrable Common Shares that
is subject to any Demand Registration pursuant to Section 2(b) hereof (a
“Withdrawn Demand Registration”), the Initiating Holders of the Registrable
Common Shares remaining unsold and originally covered by such Withdrawn Demand
Registration shall be entitled to a replacement Demand Registration that
(subject to the provisions of this Section 2) the Trust shall use its best
efforts to keep effective for a period commencing on the effective date of such
Demand Registration and ending on the earlier to occur of the date (i) that is
one hundred and eighty (180) days from the effective date of such Demand
Registration and (ii) on which all of the Registrable Common Shares covered by
such Demand Registration has been sold. Such additional Demand Registration
otherwise shall be subject to all of the provisions of this Agreement.

 

(f)         Underwritten Offerings. Notwithstanding the foregoing, in no event
shall the Trust be obligated to effect more than one (1) underwritten offering
hereunder in any single six (6) month period, with the first such period
measured from the date of the first Demand Registration and ending on the same
date during the six (6) months following such Demand Registration, whether or
not a Business Day.

 

Section 3.          Piggyback Registrations.

 

(a)         Right to Piggyback. From and after the date hereof, whenever the
Trust proposes to file a registration statement relating to any of its common
equity securities under the Securities Act (other than a registration statement
on Form S-8 or on Form S-4 or any similar successor forms thereto), whether for
its own account or for the account of one or more shareholders of the Trust, and
the registration form to be used may be used for any registration of Registrable
Common Shares (a “Piggyback Registration”), the Trust shall give prompt written
notice (in any event within ten (10) Business Days after its receipt of notice
of any exercise of other demand registration rights) to all Holders of its
intention to effect such a registration and, subject to Sections 3(b) and 3(c),
shall include in such registration all Registrable Common Shares with respect to
which the Trust has received written requests for inclusion therein within
twenty (20) days after the delivery of the Trust’s notice. The Trust may
postpone or withdraw the filing or the effectiveness of a Piggyback Registration
at any time in its sole discretion.

 



4

 

 

(b)         Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Trust, and the managing
underwriters advise the Trust in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number that
can be sold in such offering and/or that the number of shares of Registrable
Common Shares proposed to be included in any such registration would adversely
affect the price per share of the Trust’s equity securities to be sold in such
offering, the underwriting shall be allocated among the Trust and all Holders
pro rata on the basis of the Common Shares and Registrable Common Shares offered
for such registration by the Trust and each Holder, respectively, electing to
participate in such registration.

 

(c)         Priority on Secondary Registrations. If a Piggyback Registration is
an underwritten secondary registration on behalf of a holder of the Trust’s
securities other than Registrable Common Shares (“Non-Holder Securities”), and
the managing underwriters advise the Trust in writing that in their opinion the
number of securities requested to be included in such registration exceeds the
number that can be sold in such offering and/or that the number of shares of
Registrable Common Shares proposed to be included in any such registration would
adversely affect the price per share of the Trust’s equity securities to be sold
in such offering, the underwriting shall be allocated among the holders of
Non-Holder Securities and all Holders pro-rata on the basis of the Non-Holder
Securities and Registrable Common Shares offered for such registration by the
holder of Non-Holder Securities and each Holder, respectively, electing to
participate in such registration.

 

(d)         Selection of Underwriters. If any Piggyback Registration is an
underwritten primary offering, the Trust shall have the right to select the
managing underwriter or underwriters to administer any such offering.

 

(e)         Other Registrations. If the Trust has previously filed a
Registration Statement with respect to Registrable Common Shares pursuant to
Section 2 hereof or pursuant to this Section 3, and if such previous
registration has not been withdrawn or abandoned, the Trust shall not be
obligated to cause to become effective any other registration of any of its
securities under the Securities Act, whether on its own behalf or at the request
of any holder or holders of such securities, until a period of at least three
(3) months has elapsed from the effective date of such previous registration.

 

Section 4.          Holdback Agreement.

 

In connection with an underwritten primary or secondary offering to the public,
each Holder (other than the Advisor and its Affiliates) agrees, subject to any
exceptions that may be agreed upon at the time of such offering, not to sell or
otherwise transfer or dispose of any shares of Registrable Common Shares (or
other securities) of the Trust held by them (other than Registrable Common
Shares included in such offering in accordance with the terms hereof) for a
period equal to the lesser of one hundred eighty (180) days following the
effective date of a Registration Statement of the Trust filed under the
Securities Act or such shorter period as the managing underwriter shall agree
to; provided that all other shareholders who own more than ten percent (10%) of
the outstanding Common Shares of the Trust and all officers and trustees of the
Trust enter into similar agreements. Such agreement shall be in writing in form
reasonably satisfactory to the Trust and the managing underwriter. The Trust may
impose stop-transfer instructions with respect to the shares of Registrable
Common Shares (or other securities) subject to the foregoing restriction until
the end of said period.

 



5

 

 

Section 5.          Registration Procedures.

 

Whenever the Holders request that any Registrable Common Shares be registered
pursuant to this Agreement, the Trust shall use its commercially reasonable
efforts to effect and maintain the registration and the sale of such Registrable
Common Shares in accordance with the intended methods of disposition thereof,
and pursuant thereto the Trust shall as expeditiously as possible:

 

(a)         prepare and file with the SEC a Registration Statement with respect
to such Registrable Common Shares and use its reasonable best efforts to cause
such Registration Statement to become effective as soon as practicable
thereafter; and before filing a Registration Statement or Prospectus or any
amendments or supplements thereto, furnish to the Holders of Registrable Common
Shares covered by such Registration Statement and the underwriter or
underwriters, if any, copies of all such documents proposed to be filed,
including, if requested by such Holders, documents incorporated by reference in
the Prospectus and, if requested by such Holders, the exhibits incorporated or
deemed incorporated by reference, and such Holders shall have the opportunity to
object to any information pertaining to such Holders that is contained therein
and the Trust will make the corrections reasonably requested by such Holders
with respect to such information prior to filing any Registration Statement or
amendment thereto or any Prospectus or any supplement thereto;

 

(b)         prepare and file with the SEC such amendments and supplements to
such Registration Statement and the Prospectus used in connection therewith as
may be necessary to keep such Registration Statement effective, in the case of
Demand Registration, for a period not less than one hundred eighty (180) days,
or such shorter period as is necessary to complete the distribution of the
securities covered by such Registration Statement and comply with the provisions
of the Securities Act with respect to the disposition of all securities covered
by such Registration Statement during such period in accordance with the
intended methods of disposition by the sellers thereof set forth in such
Registration Statement;

 

(c)         furnish to each seller of Registrable Common Shares (without charge)
such number of copies of such Registration Statement, each amendment and
supplement thereto, the Prospectus included in such Registration Statement
(including each preliminary Prospectus) and such other documents as such seller
may reasonably request in order to facilitate the disposition of the Registrable
Common Shares owned by such seller, and the Trust consents to the use of such
Prospectus, including each preliminary Prospectus, by Holders of Registrable
Common Shares, in connection with the offering and sale of Registrable Common
Shares covered by any such Prospectus;

 



6

 

 

(d)         use its commercially reasonable efforts to register or qualify such
Registrable Common Shares under such other securities or blue sky laws of such
jurisdictions as any seller reasonably requests and do any and all other acts
and things which may be reasonably necessary or advisable to enable such seller
to consummate the disposition in such jurisdictions of the Registrable Common
Shares owned by such seller (provided, that the Trust will not be required to
(i) qualify generally to do business in any jurisdiction where it would not
otherwise be required to qualify but for this subparagraph (d), (ii) subject
itself to taxation in any such jurisdiction or (iii) consent to general service
of process in any such jurisdiction);

 

(e)         notify each seller of such Registrable Common Shares, at any time
when a Prospectus relating thereto is required to be delivered under the
Securities Act, of the occurrence of any event as a result of which the
Registration Statement, including the Prospectus contained therein, contains an
untrue statement of a material fact or omits any fact required to be stated
therein or necessary to make the statements therein not misleading, and, at the
request of any such seller, the Trust shall prepare a supplement or amendment to
such Registration Statement so that, as thereafter delivered to the purchasers
of such Registrable Common Shares, such Prospectus shall not contain an untrue
statement of a material fact or omit to state any material fact necessary to
make the statements therein not misleading;

 

(f)         in the case of an underwritten offering, enter into such customary
agreements (including underwriting agreements in customary form) and take all
such other actions as the Holders of a majority of number of shares of the
Registrable Common Shares being sold or the underwriters, if any, reasonably
request in order to expedite or facilitate the disposition of such Registrable
Common Shares, (including making executive officers of the Trust available to
participate in, and cause them to cooperate with the underwriters in connection
with, “road-show” and other customary marketing activities (including one-on-one
meetings with prospective purchasers of the Registrable Common Shares), and
cause to be delivered to the underwriters and the sellers, if any, opinions of
counsel to the Trust in customary form, covering such matters as are customarily
covered by opinions for an underwritten public offering as the underwriters may
request and addressed to the underwriters and the sellers;

 

(g)         subject to receipt of reasonably acceptable confidentiality
agreements, make available, for inspection by representative of a seller of
Registrable Common Shares, any underwriter participating in any disposition
pursuant to such Registration Statement, and any attorney, accountant or other
agent retained by any such seller or underwriter, all financial and other
records, pertinent corporate documents and properties of the Trust, and cause
the Trust’s officers, trustees and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant or agent in connection with such Registration Statement;

 

(h)         to use its commercially reasonable efforts to cause all such
Registrable Common Shares to be listed on each securities exchange on which
securities of the same class issued by the Trust are then listed or, if no such
similar securities are then listed, on a national securities exchange selected
by the Trust;

 

(i)         provide a transfer agent and registrar for all such Registrable
Common Shares not later than the effective date of such Registration Statement;

 



7

 

 

(j)         if requested, cause to be delivered, immediately prior to the
effectiveness of the Registration Statement (and, in the case of an underwritten
offering, at the time of delivery of any Registrable Common Shares sold pursuant
thereto), letters from the Trust’s independent certified public accountants
addressed to each selling Holder (unless such selling Holder does not provide to
such accountants the appropriate representation letter required by rules
governing the accounting profession) and each underwriter, if any, stating that
such accountants are independent public accountants within the meaning of the
Securities Act and the applicable rules and regulations adopted by the SEC
thereunder, and otherwise in customary form and covering such financial and
accounting matters as are customarily covered by letters of the independent
certified public accountants delivered in connection with primary or secondary
underwritten public offerings, as the case may be;

 

(k)         make generally available to its shareholders a consolidated earnings
statement (which need not be audited) for the twelve (12) months (or, if
applicable, such shorter period that the Trust has been in existence) beginning
after the effective date of a Registration Statement as soon as reasonably
practicable after the end of such period, which earnings statement shall satisfy
the requirements of an earning statement under Section 11(a) of the Securities
Act and Rule 158 thereunder;

 

(l)         cooperate with each selling Holder of Registrable Common Shares and
each underwriter participating in the disposition of such Registrable Common
Shares and their respective counsel in connection with any filings required to
be made with the Financial Industry Regulatory Authority, Inc. and make
reasonably available its employees and personnel and otherwise provide
reasonable assistance to the underwriters (taking into account the needs of the
Trust’s businesses and the requirements of the marketing process) in the
marketing of Registrable Common Shares in any underwritten offering.

 

(m)         use its reasonable best efforts to prevent the issuance of any stop
order or other suspension of effectiveness of a Registration Statement, or the
suspension of the qualification of any of the Registrable Common Shares for sale
in any jurisdiction and, if such an order or suspension is issued, to use
reasonable efforts to obtain the withdrawal of such order or suspension at the
earliest possible moment and to notify each seller of Registrable Common Shares
being sold of the issuance of such order and the resolution thereof or its
receipt of actual notice of the initiation or threat of any proceeding for such
purpose.

 

(n)         promptly notify each seller of Registrable Common Shares and the
underwriter or underwriters, if any:

 

(i)         when the Registration Statement, pre-effective amendment, the
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement has been filed and, with respect to the Registration
Statement or any post-effective amendment, when the same has become effective;

 

(ii)         of any written request by the SEC for amendments or supplements to
the Registration Statement or Prospectus;

 



8

 

 

(iii)         of the notification to the Trust by the SEC of its initiation of
any proceeding with respect to the issuance by the SEC of any stop order
suspending the effectiveness of the Registration Statement; and

 

(iv)         of the receipt by the Trust of any notification with respect to the
suspension of the qualification of any Registrable Common Shares for sale under
the applicable securities or blue sky laws of any jurisdiction.

 

(o)         As a condition to being included in any Registration Statement, the
Trust may require each seller of Registrable Common Shares as to which any
registration is being effected to furnish to the Trust any other information
regarding such seller and the distribution of such securities as the Trust may
from time to time reasonably request in writing.

 

(p)         Each seller of Registrable Common Shares agrees by having its shares
treated as Registrable Common Shares hereunder that, upon notice of the
happening of any event as a result of which the Prospectus included in such
Registration Statement contains an untrue statement of a material fact or omits
any material fact necessary to make the statements therein not misleading (a
“Suspension Notice”), such seller will forthwith discontinue disposition of
Registrable Common Shares until such seller is advised in writing by the Trust
that the use of the Prospectus may be resumed and is furnished with a
supplemented or amended Prospectus as contemplated by Section 5(e) hereof, and,
if so directed by the Trust, such seller, at its option, either will destroy or
deliver to the Trust (at the Trust’s expense) all copies, other than permanent
file copies then in such seller’s possession, of the Prospectus covering such
Registrable Common Shares current at the time of receipt of such notice;
provided, however, that such postponement of sales of Registrable Common Shares
by the Holders shall not exceed thirty (30) days in the aggregate in any
three-month period or ninety (90) days in the aggregate in any one (1) year
except as a result of a refusal by the SEC to declare any post-effective
amendment to the Registration Statement effective after the Trust has used all
commercially reasonable efforts to cause such post-effective amendment to be
declared effective, in which case the Trust shall terminate the suspension of
the use of the Registration Statement immediately following the effective date
of the post-effective amendment. If the Trust shall give any notice to suspend
the disposition of Registrable Common Shares pursuant to a Prospectus, the Trust
shall extend the period of time during which the Trust is required to maintain
the Registration Statement effective pursuant to this Agreement by the number of
days during the period from and including the date of the giving of such notice
to and including the date such seller either is advised by the Trust that the
use of the Prospectus may be resumed or receives the copies of the supplemented
or amended Prospectus contemplated by Section 6(e). In any event, the Trust
shall not be entitled to deliver more than three (3) Suspension Notices in any
one (1) year.

 

Section 6.          Registration Expenses.

 

(a)         All fees and expenses incident to the Trust’s performance of or
compliance with this Agreement, including, without limitation, all registration
and filing fees, fees and expenses of compliance with securities or blue sky
laws, listing application fees, printing, word processing, telephone, messenger
and delivery expenses, transfer agent’s and registrar’s fees, cost of
distributing Prospectuses in preliminary and final form as well as any
supplements thereto, and fees and disbursements of counsel for the Trust, and
all independent certified public accountants and other Persons retained by the
Trust (all such expenses being herein called “Registration Expenses”)
(Registration Expenses shall not include any underwriting discounts or
commissions attributable to the sale of Registrable Common Shares or fees and
expenses of more counsel representing the Holders of Registrable Common Shares),
shall be borne by the Trust (whether or not any Registration Statement is
declared effective or any of the transactions described herein is consummated).
In addition, the Trust shall pay its internal expenses, the expense of any
annual audit or quarterly review, the expense of any liability insurance and the
expenses and fees for listing the securities to be registered on each securities
exchange on which they are to be listed.

 



9

 

 

(b)         In connection with each registration initiated hereunder (whether a
Demand Registration or a Piggyback Registration), the Trust shall reimburse the
Holders covered by such registration or sale for the reasonable fees and
disbursements of one law firm chosen by the Holders of a majority of the number
of shares of Registrable Common Shares included in such registration sale.

 

(c)         The obligation of the Trust to bear the expenses described in
Section 6(a) and to reimburse the Holders for the expenses described in Section
6(b) shall apply irrespective of whether a registration, once properly demanded,
if applicable, becomes effective, is withdrawn or suspended, or is converted to
another form of registration and irrespective of when any of the foregoing shall
occur; provided, however, that Registration Expenses for any Registration
Statement withdrawn solely at the request of a Holder of Registrable Common
Shares (unless withdrawn following postponement of filing by the Trust in
accordance with Section 2(c)(i) or (ii)) or any supplements or amendments to a
Registration Statement or Prospectus resulting from a misstatement furnished to
the Trust by a Holder shall be borne by such Holder.

 

Section 7.          Indemnification.

 

(a)         The Trust shall indemnify and hold harmless, to the fullest extent
permitted by law, each Holder, its officers, directors and Affiliates, employees
and agents of such Holder and each Person, if any, who controls such Holder
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) from and against all losses, claims, damages, liabilities,
judgments and expenses (including without limitation, the reasonable fees and
other expenses incurred in connection with any suit, action, investigation or
proceeding or any claim asserted) caused by, arising out of, in connection with
or based upon, any untrue or alleged untrue statement of material fact contained
in any Registration Statement, Prospectus (including any preliminary Prospectus)
or any amendment thereof or supplement thereto or any omission or alleged
omission of a material fact required to be stated therein or necessary to make
the statements therein, in the case of the Prospectus in the light of the
circumstances under which they were made, not misleading or any violation or
alleged violation by the Trust of the Securities Act, the Exchange Act or
applicable “blue sky” laws, except insofar as the same are made in reliance and
in conformity with information relating to such Holder furnished in writing to
the Trust by such Holder expressly for use therein or caused by such Holder’s
failure to deliver to such Holder’s immediate purchaser a copy of the Prospectus
or any amendments or supplements thereto (if the same was required by applicable
law to be so delivered) after the Trust has furnished such Holder with a
sufficient number of copies of the same.

 



10

 

 

(b)         In connection with any Registration Statement in which a Holder of
Registrable Common Shares is participating, each such Holder shall furnish to
the Trust in writing such information and affidavits as the Trust reasonably
requests for use in connection with any such Registration Statement or
Prospectus and, shall indemnify, to the fullest extent permitted by law, the
Trust, its officers, trustees, Affiliates, and each Person who “controls” the
Trust within the meaning of the Securities Act (excluding the Advisor to the
extent that the Advisor is the Holder of the Registrable Common Shares), against
all losses, claims, damages, liabilities and expenses arising out of or based
upon any untrue or alleged untrue statement of material fact contained in the
Registration Statement, Prospectus or preliminary Prospectus or any amendment
thereof or supplement thereto or any omission or alleged omission of a material
fact required to be stated therein or necessary to make the statements therein,
in the case of the Prospectus in the light of the circumstances under which they
were made, not misleading, but only to the extent that the same are made in
reliance and in conformity with information relating to such Holder furnished in
writing to the Trust by such Holder expressly for use therein or caused by such
Holder’s failure to deliver to such Holder’s immediate purchaser a copy of the
Prospectus or any amendments or supplements thereto (if the same was required by
applicable law to be so delivered) after the Trust has furnished such Holder
with a sufficient number of copies of the same; provided, however, that the
obligation to indemnify shall be several, not joint and several, among such
Holders and the liability of each such Holder shall be in proportion to and
limited to the net amount received by such Holder from the sale of Registrable
Common Shares pursuant to such Registration Statement.

 

(c)         Any Person entitled to indemnification hereunder shall (i) give
prompt written notice to the indemnifying party of any claim with respect to
which it seeks indemnification and (ii) unless in such indemnified party’s
reasonable judgment a conflict of interest between such indemnified and
indemnifying parties may exist with respect to such claim, such indemnifying
party shall assume the defense of such claim with counsel reasonably
satisfactory to the indemnified party. If such defense is assumed, the
indemnifying party shall not be subject to any liability for any settlement made
by the indemnified party without its consent (but such consent will not be
unreasonably withheld, conditioned or delayed). An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for each party
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party there may be one or more legal or
equitable defenses available to such indemnified party which are in addition to
or may conflict with those available to another indemnified party with respect
to such claim. Failure to give prompt written notice shall not release the
indemnifying party from its obligations hereunder. No indemnifying party shall,
without the prior written consent of the indemnified party, consent to entry of
any judgment or enter into any settlement or other compromise (i) which does not
include as an unconditional term thereof the giving by the claimant or plaintiff
to such indemnified party of a release from all liability in respect to such
claim or litigation or (ii) which includes any statement of admission of fault,
culpability or failure to act by or on behalf of such indemnified party.

 

(d)         The indemnification provided for under this Agreement shall remain
in full force and effect regardless of any investigation made by or on behalf of
the indemnified party or any officer, director or controlling Person of such
indemnified party and shall survive the transfer of securities or the
termination of this Agreement.

 



11

 

 

(e)         If the indemnification provided for in or pursuant to this Section 7
is unavailable, unenforceable or insufficient to hold harmless any indemnified
Person in respect of any losses, claims, damages, liabilities or expenses
referred to herein, then each applicable indemnifying party, in lieu of
indemnifying such indemnified party, shall contribute to the amount paid or
payable by such indemnified Person as a result of such losses, claims, damages,
liabilities or expenses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party on the one hand and of the indemnified
party on the other in connection with the statements or omissions which result
in such losses, claims, damages, liabilities or expenses as well as any other
relevant equitable considerations. The relative fault of the indemnifying party
on the one hand and of the indemnified Person on the other shall be determined
by reference to, among other things, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information supplied by the indemnifying party or by
the indemnified party, and by such party’s relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission. In
no event shall the liability of any selling Holder be greater in amount than the
amount of net proceeds received by such Holder upon such sale or the amount for
which such indemnifying party would have been obligated to pay by way of
indemnification if the indemnification provided for under Section 7(a) or 7(b)
hereof had been available under the circumstances. The indemnity and
contribution agreements contained in this Section 7 are in addition to any
liability which the indemnifying Persons may otherwise have to the indemnified
Persons hereunder, under applicable law or at equity.

 

Section 8.          Participation in Underwritten Registrations.

 

No Person may participate in any registration hereunder that is underwritten
unless such Person (a) agrees to sell such Person’s securities on the basis
provided in any underwriting arrangements approved by the Person or Persons
entitled hereunder to approve such arrangements and (b) completes and executes
all questionnaires, powers of attorney, indemnities, underwriting agreements,
opinions and other documents required under the terms of such underwriting
arrangements.

 

Section 9.          Rule 144.

 

The Trust covenants that it will file the reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
adopted by the SEC thereunder in accordance with the requirements of the
Securities Act and the Exchange Act, and it will take such further action as any
Holder may reasonably request to make available adequate current public
information with respect to the Trust meeting the current public information
requirements of Rule 144(c) under the Securities Act (to the extent such
information is available), to the extent required to enable such Holder to sell
Registrable Common Shares without registration under the Securities Act within
the limitation of the exemptions provided by (a) Rule 144 under the Securities
Act, as such Rule may be amended from time to time, or (b) any similar rule or
regulation hereafter adopted by the SEC. Upon the request of any Holder, the
Trust will deliver to such Holder a written statement as to whether it has
complied with such information and requirements.

 



12

 

 

Section 10.          Miscellaneous.

 

(a)         Notices. All notices and other communications hereunder shall be in
writing and shall be deemed duly given (a) on the date of delivery if delivered
personally, or if by facsimile or e-mail, upon written confirmation of receipt
by facsimile, e-mail or otherwise, (b) on the first (1st) Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier, or (c) on the earlier of confirmed receipt or the fifth (5th)
Business Day following the date of mailing if delivered by registered or
certified mail, return receipt requested, postage prepaid. All notices hereunder
shall be delivered to the addresses set forth below, or pursuant to such other
instructions as may be designated in writing by the party to receive such
notice:

 

If to the Trust:

 

United Development Funding IV
The United Development Funding Building Suite 100
1301 Municipal Way
Grapevine, Texas 76051
Attention: Chief Executive Officer

 

If to the Advisor:

 

UMTH General Services, L.P.
The United Development Funding Building Suite 100
1301 Municipal Way
Grapevine, Texas 76051
Attention: President

 

or such other address as a party shall have specified to the other party in
writing in accordance with this Section 10(a). If to a transferee Holder, to the
address of such Holder set forth in the transfer documentation provided to the
Trust; or such other address or facsimile number as such party (or transferee)
may hereafter specify for the purpose by notice to the other parties.

 

(b)         No Waivers. No failure or delay by any party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by law.

 

(c)         Expenses. Except as otherwise provided for herein or otherwise
agreed to in writing by the parties, all costs and expenses incurred in
connection with the preparation of this Agreement shall be paid by the Trust.

 

(d)         Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns, it being understood that subsequent Holders of the
Registrable Common Shares are intended third party beneficiaries hereof.

 



13

 

 

(e)         Governing Law. This Agreement and the rights and obligations of the
parties under this Agreement shall be governed by, and construed and interpreted
in accordance with, the law of the State of Texas, without regard to principles
of conflicts of law.

 

(f)         Jurisdiction. Any suit, action or proceeding seeking to enforce any
provision of, or based on any matter arising out of or in connection with, this
Agreement or the transactions contemplated hereby may be brought in any federal
or state court located in the County of Dallas, Texas, and each of the parties
hereby consents to the jurisdiction of such courts (and of the appropriate
appellate courts therefrom) in any such suit, action or proceeding and
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such suit, action
or proceeding in any such court or that any such suit, action or proceeding
which is brought in any such court has been brought in an inconvenient forum.
Process in any such suit, action or proceeding may be served on any party
anywhere in the world, whether within or without the jurisdiction of any such
court. Without limiting the foregoing, each party agrees that service of process
on such party as provided in Section 10(a) shall be deemed effective service of
process on such party.

 

(g)         Waiver of Jury Trial. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF
OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

(h)         Counterparts; Effectiveness. This Agreement may be signed in any
number of counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

(i)         Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to the subject matter of this Agreement and
supersedes all prior agreements and understandings, both oral and written,
between the parties with respect to the transactions contemplated herein. No
provision of this Agreement or any other agreement contemplated hereby is
intended to confer on any Person other than the parties hereto any rights or
remedies.

 

(j)         Captions. The captions herein are included for convenience of
reference only and shall be ignored in the construction or interpretation
hereof.

 

(k)         Severability. If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction or other authority
to be invalid, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions of this Agreement shall remain in full force and
effect and shall in no way be affected, impaired or invalidated so long as the
economic or legal substance of the transactions contemplated hereby is not
affected in any manner materially adverse to any party. Upon such a
determination, the parties shall negotiate in good faith to modify this
Agreement so as to effect the original intent of the parties as closely as
possible in an acceptable manner in order that the transactions contemplated
hereby be consummated as originally contemplated to the fullest extent possible.

 



14

 

 

(l)         Amendments. The provisions of this Agreement, including the
provisions of this sentence, may not be amended, modified or supplemented, and
waivers or consents to departures from the provisions hereof may not be given
without the prior written consent of the Holders of a majority of the
Registrable Common Shares; provided that the consent or agreement of the Trust
shall be required with regard to any termination, amendment, modification or
supplement of, or waivers or consents to departures from, the terms hereof,
which affect the Trust’s obligations hereunder.

 

15

 

 

IN WITNESS WHEREOF, this Registration Rights Agreement has been duly executed by
each of the parties hereto as of the date first written above.

 

  UNITED DEVELOPMENT FUNDING IV           By: /s/ Hollis M. Greenlaw     Name:
Hollis M. Greenlaw     Title: Chief Executive Officer             UMTH GENERAL
SERVICES, L.P.           By: /s/ David Hanson     Name: David Hanson     Title:
President  

 

 

 

 

